Exhibit 10.1
 
Lease & Asset
Purchase Agreement
 
THIS AGREEMENT is made on April 15, 2011 between Adam Earnest, 45 Harvard Place,
Abilene, TX 79603 hereinafter the "Seller" and Treaty Energy Corporation, of 201
St Charles Ave. Suite 2500, New Orleans, Louisiana, 70170 hereinafter the
"Buyer".
 
IN CONSIDERATION of the agreements hereinafter set forth, the parties agree as
follows:
 
1. Purchase of  Shotwell W. F. Lease # 03520 & Shotwell “C” Lease # 28384 + All
Assets
   
Seller shall convey to Buyer and Buyer shall purchase from Seller, on the terms
and conditions set forth in this agreement all of its Rights, Titles, Operating
Rights, and Equipment of 2 leases currently owned by Adam Earnest, to be known
hereafter, as the Shotwell Leases.  A complete inventory and accounting has been
taken; as shown on the attached inventory (Exhibit A);
 
 
(a)
Complete Asset list EXHIBIT A

 
(b)
LEASES & ASSIGNMENTS will be signed, transferred, and recorded at closing, May
25, 2011. 

 
2. Purchase Price.
 
The purchase price for the assets is $170,000.00 made in two installments.
 
 
(a)
First Payment of $50,000.00 immediately

 
(b)
Second Payment of $120,000.00 on or before May 25th, 2011


3. Payment of Purchase Price.
 
 
(a)
On execution of this contract, Buyer will wire transfer to Seller, the sum of
$50,000.00.

 
(b)
The remainder of the purchase price, $120,000.00 on or before May 25th, 2011.

 
4. Closing
 
a.
The Closing date shall be May 25, 2011, provided there are no unforeseen delays.
If any of the parties intend to have a title company or escrow agent close the
transaction, the parties shall mutually agree upon such company or agent. Both
the buyer and seller shall submit all documentation and other information
requested by title company/escrow agent needed to close the transaction. The
parties shall fix a date and time with the title company/escrow agent to close
the transaction .
   
b.
On the Closing date the inventory, equipment, and fixtures to be transferred
will be located at the lease sites and will not be removed without the written
consent of the Buyer.

 
5. Representations by Seller.
 
Seller covenants and represents:
 
a.
That Seller is the sole owner of the Assets with full right to sell or dispose
of it as Seller may choose, and no other person has any claim, right, title,
interest, or lien in, to, or on the Business or Assets.

 
 
1

--------------------------------------------------------------------------------

 
 
b.
That Seller has no undischarged obligations affecting the Assets being sold
under this contract, other than obligations that arose in the usual and regular
course of business.
   
c.
That there are presently and will be at the time of closing, no liens or
security interests against the property and assets being transferred herein.
   
d.
Consents. No consent from or other approval of a governmental entity or other
person is necessary in connection with the execution of the Agreement or the
consummation by Seller of the business of Seller by Buyer in the manner
previously conducted by Seller.
   
e.
Inventory. The Inventory is merchantable and fit for intended use and is free of
any material defects in workmanship. The finished goods Inventory is of a type,
quantity, and quality usable and salable in the ordinary course of business of
the Seller. *Inventory and condition will not change in any fashion, except for
improvements as described by both parties upon initial inspection. All oil in
tanks shall be the property of the seller until closing date.
   
g.
Payment of Taxes. Seller represents and warrants that Seller has paid, or will
arrange for the full payment of, all taxes owed by Seller on account of the
Business.
   
f.
Insurance. Currently not applicable
   
h.
Licenses, Leases, and Permits  Licenses, Leases, and Permits currently are up to
date. Licenses, deposits, and permits as they come due will be paid and funded
by Treaty Energy or a named entity.
   
i.
Litigation. There are no actions, suits, proceedings, or investigations pending
or, to the knowledge of the Seller, threatened against or involving Seller or
brought by Seller or affecting any of the purchased property at law or in equity
or admiralty or before or by any federal, state, municipal, or other
governmental department, commission, board, agency, or instrumentality, domestic
or foreign, nor has any such action, suit, proceeding, or investigation been
pending during the 24-month period preceding the date hereof; and Seller is not
operating its business under or subject to, or in default with respect to, any
order, writ, injunction, or decree of any court of federal, state, municipal, or
governmental department, commission, board, agency, or instrumentality, domestic
or foreign.
   
j.
Compliance with Laws. To the best of its knowledge, Seller has complied with and
is operating its business in compliance with all laws, regulations, and orders
applicable to the business conducted by it, and the present uses by the Seller
of the purchased property do not violate any such laws, regulations, and orders.
Seller has no knowledge of any material present or future expenditures that will
be required with respect to any of Seller's facilities to achieve compliance
with any present statute, law, or regulation, including those relating to the
environment or occupational health and safety.
   
k.
Disclosure. No representation or warranty by the Seller contained in this
Agreement, and no statement contained in any certificate or other instrument
furnished or to be furnished to Buyer pursuant hereto, or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact or omits or will omit to state any material fact that is
necessary in order to make the statements contained therein not misleading.
   
l.
Liabilities. Seller has as of the purchase date and shall have on the closing
date no liabilities of any kind whatsoever, contingent or otherwise.

 
 
2

--------------------------------------------------------------------------------

 
 
6. Indemnification Provisions.
 
It is agreed by and between the parties that the Seller shall jointly and
severally indemnify and hold Buyer and its assigns harmless from any and all
claims of any nature whatsoever, including without limitation.
 
7. Covenants of Seller.
 
The Seller covenants with the Buyer as follows:
 
a.
The Bill of Sale to be delivered at the closing date will transfer all the
assets enumerated in Exhibit A free and clear of all encumbrances and will
contain the usual warranties;
   
b.
Seller assumes all risk of loss, damage, or destruction to the assets subject to
this Contract until the closing.

 
8. Inventory of Assets.
 
A complete inventory of the stock in trade, merchandise, and other tangible
assets has been taken and displayed as Exhibit A.
 
9. Bulk Sales Compliance.
 
The Seller shall comply with applicable bulk sales legislation.
 
10. Schedules.
 
Schedules and other documents attached or referred to in this Agreement are an
integral part of this Agreement.
 
11. Entire Agreement.
 
This contract constitutes the sole and only agreement between Buyer and Seller
respecting the Business or the sale and purchase of it. This contract correctly
sets forth the obligations of Buyer and Seller to each other as of its date. Any
agreements or representations respecting the Business or its sale to Buyer not
expressly set forth in this contract are null and void.
   
12. Conditions Precedent of Buyer.
 
The leases are sold as-is, where-is, with no warranty expressed or implied.
 
13. Costs and Expenses.
 
Except as expressly provided to the contrary in this Agreement, each party shall
pay all of its own costs and expenses incurred with respect to the negotiation,
execution and delivery of this Agreement and the exhibits hereto.
 
 
3

--------------------------------------------------------------------------------

 


14. Miscellaneous Provisions.
 
a.
Applicable Law. This Agreement shall be construed under and in accordance with
the laws of the Texas.
   
b.
Parties Bound. This Agreement shall be binding on and inure to the benefit of
the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives, successors and assigns as permitted by
this Agreement.
   
c.
Legal Construction. In the event any one or more of the provisions contained in
this Agreement shall for any reason be held invalid, illegal, or unenforceable
in any respect, that invalidity, illegality, or unenforceability shall not
affect any other provision. This Agreement shall be construed as if the invalid,
illegal, or unenforceable provision had never been contained in it.
   
d.
Amendments. This Agreement may be amended by the parties only by a written
agreement.
   


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first above mentioned.
 
Seller:
 
Adam Earnest 
 
By:
/s/ Adam Earnest
 
Date:
4/20/2011
 
Adam Earnest
     

 
THE STATE OF TEXAS, COUNTY of  _________________________________


Before me, the undersigned authority, on this day personally
appeared_________________________________


_________________________________________________________________________________________


Known to me to be the person whose name subscribed to this foregoing instrument,
and acknowledged to me that ________(he/she) executed the same for the purposes
and consideration therein expressed.
 
Given under my hand and seal of office on this the ________ day of ____________,
AD _____________
___________________________________________________________________________,
Notary Public
_________________________________________ County, Texas. My commission
expires______________




Buyer:


Treaty Energy Corporation
 
By:
/s/ Andrew Reid
 
Date:
4/20/2011
 
Andrew Reid
       
CEO/Chairman
     



 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
INVENTORY
 
2 – Leases, Shotwell W. F. 03520 and Shotwell “C” 28384  and all current
equipment on hand, sales price $170,000.00


2 - fully equipped wells designated as producing
1 flowing well, currently online, with tubing and wellhead
1 injection well connected and functioning


3 Tank Batteries
2-210 tanks, gun barrel water separator, 180 fiberglass tank, and Gaso 3211
water injection pump


Horizontal separator

 
6